Citation Nr: 1633174	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to a compensable rating for cold-induced urticaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran filed separate claims seeking service connection for PTSD and panic disorder with agoraphobia.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and the other psychiatric diagnoses of record, the Board has recharacterized the issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia, as reflected on the first page of this decision.

On his June 2010 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wished to be afforded a Board hearing at his local RO.  The Veteran was scheduled his requested Board hearing in June 2012 and, in May 2012, notice of the hearing was sent to his address of record, which is the same address he provided on his VA Form 9.  However, the May 2012 notice letter was returned to VA marked "return to sender - not deliverable as addressed."  Thereafter, the Veteran failed to appear for his scheduled Board hearing.  The law specifically provides that written VA notices are to be sent to "a claimant or payee at his or her latest address of record."  38 C.F.R. § 3.1(q) (2015).  In addition, the appellant has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"); see also Wood v Derwinski, 1 Vet. App, 190, 193 (1991).  Therefore, as VA notified the Veteran of his scheduled hearing at his address of record at the time, he failed to keep VA apprised of his whereabouts, and ultimately failed to report for his Board hearing, his request for such hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(d).

In January 2014, the Board remanded the appeal for additional development, and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of PTSD, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of the Veteran's service discharge.

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of chronic fatigue syndrome, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

4.  The Veteran's complaints of fatigue, skin problems, headaches, sweats, joint pain, dizziness, dry mouth, severe trouble sleeping, and/or gastrointestinal problems are not part of an undiagnosed or medically unexplained chronic multisymptom illness of unknown etiology, and any such condition, disease process, or disorder did not have its onset during service and is not otherwise related to service.

5.  A skin disorder other than cold-induced urticaria, diagnosed as occasional acute transitory episodes of tinea cruris, did not have its onset during service and is not otherwise related to service.

6.  For the entire appeal period, the Veteran's cold-induced urticaria is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3.  The criteria for service connection for a skin disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4.  The criteria for a compensable rating for cold-induced urticaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7825 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, September 2008, December 2008 and January 2009 letters, sent prior to the initial unfavorable decisions issued in November 2008 and April 2009, as relevant, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration records filed under his social security number have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist this regard.

The Veteran was afforded a VA examination in March 2009 addressing his increased rating claim.  Additionally, he was afforded VA examinations in June 2014 addressing all claims on appeal.  With regard to the Veteran's increased rating claim, neither he nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected urticaria as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

As pertinent to the Veteran's service connection claims, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and appropriate examinations with any necessary diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations regarding the issue decided herein has been met.

As previously noted, in January 2014, the Board remanded these matters to obtain outstanding records and VA examinations.  Subsequently, identified treatment records, to include available VA treatment records, were obtained.  Additionally, as previously discussed, the requested VA examinations were obtained in June 2014.  Thereafter, the claims were readjudicated in a December 2014 supplemental statement of the case.  Therefore, the Board finds that the agency of original jurisdiction substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.




II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384 as applicable to the instant claim, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance-induced psychotic disorder.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder

In addition to the general laws and regulations governing service connection as outlined above, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

At the outset, the Board finds that the preponderance of the probative evidence is against a finding that the Veteran has a current diagnosis of PTSD during the pendency of the claim, and the record does not contain a recent diagnosis of the disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  While the Veteran contends, in a May 2009 notice of disagreement, that he has PTSD as the result of his active duty service, the Veteran's treatment records do not indicate treatment for or a diagnosis of PTSD.

Furthermore, at a June 2014 VA PTSD examination, provided in compliance with the Board's January 2014 remand instructions, the examiner indicated that the Veteran does not have a diagnosis of PTSD.  The examiner indicated that she reviewed the Veteran's claims file, to include treatment records showing diagnoses of depression, panic disorder with agoraphobia, and panic attacks, and noted multiple times in the examination report that the Veteran was uncooperative during the examination.  Specifically, the examiner reported that the Veteran did not fully cooperate during the psychiatric examination, was evasive on exploration of relevant topics, and left many items unanswered on an administered psychological test, which invalidated such test.  When the examiner asked the Veteran the reason for not completing the test, he responded that he did not understand the statements.  However, the Veteran indicated that such misunderstanding was not the result of the test being written in English, and the examiner noted that the Veteran should not have had any difficulties answering the test, given his twelfth grade education.

The Board notes that the Veteran has a duty to cooperate in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  In this regard, pursuant to 38 C.F.R. § 3.655, which states that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record, the Board has evaluated the Veteran's claim for service connection for an acquired psychiatric disorder on the evidence of record.  

In this regard, as indicated previously, the preponderance of the evidence is against a finding that the Veteran has had PTSD at any time during, or prior to, the pendency of his claim.  In reaching such conclusion, the Board accords great probative weight to the June 2014 VA examiner's report as it was predicated on an interview with the Veteran and a thorough review of the record.  Additionally, the VA examiner considered the evidence of record with respect to the Veteran's psychiatric diagnoses in finding that he did not meet the criteria for a PTSD diagnosis.  Moreover, the opinion offered by the examiner considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez, supra; Stefl, supra.

With regard to the Veteran's other psychiatric diagnoses shown by the evidence, a review of the treatment records reveals diagnoses of panic disorder with agoraphobia and depression not otherwise specified (NOS).  Psychiatric treatment records also show complaints of excessive sweating and panic attacks.  However, the Board finds that, as the probative evidence does not relate such psychiatric diagnoses to his military service, service connection for such disorders is not warranted.

In this regard, the Board found that, in light of the Veteran's report of excessive sweating at the time of his separation from military service, his repeated reports that his anxiety began during his military service, and currently diagnosed acquired psychiatric disorders, he should be afforded a VA examination so as to determine the nature and etiology of such disorders.  However, as indicated previously, he failed to cooperate with the June 2014 VA examiner and, consequently, any evidence expected from such examination, to potentially include a favorable opinion, cannot be considered.  In this regard, as discussed above, because of the Veteran's poor cooperation, the examiner stopped such examination after 40 minutes.  The examiner noted that the Veteran answered most questions with "I don't remember" and, at times, responded in a sarcastic tone.  Thus, the examiner was unable to provide an opinion due to the Veteran's poor cooperation.  Consequently, there is no competent and credible, and thus probative, medical opinion of record. 

The Board notes the Veteran is competent to describe psychiatric symptoms, such as depression and anxiety.  However, as to the etiology of an acquired psychiatric disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between an acquired psychiatric disorder and the Veteran's service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.

Thus, the Board accords the statements from the Veteran regarding the etiology of his acquired psychiatric disorder no probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  While the Board notes that a September 1992 service treatment record shows that the Veteran complained that he sweats excessively, the medical evidence does not show that such symptom is due to any of his psychiatric diagnoses.  Additionally, VA afforded the Veteran an opportunity for a competent medical professional to opine on such complex medical questions, yet he refused to cooperate at the June 2014 psychiatric examination.

Therefore, the Board finds that the Veteran does not have an acquired psychiatric disorder that is shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of his service discharge.  With regard to the latter determination, the Board notes that the medical evidence does not show that he has a diagnosis of psychosis per VA regulations.  Therefore, presumptive service connection for psychosis is not warranted.  Additionally, as noted previously, the Board determined that service connection for PTSD cannot be established, as the Veteran does not have a current diagnosis of such disorder during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of PTSD prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Chronic Fatigue Syndrome

In his July 2008 claim for entitlement to service for chronic fatigue syndrome, the Veteran contends that he is tired all of the time and has symptoms consisting of headaches, sweats, joint pain all over his body, dizziness, dry mouth, and severe trouble sleeping.  As such, he contends that he has chronic fatigue syndrome that is related to his 1991 service in the Persian Gulf.

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

VA and private treatment reports do not show a diagnosis of chronic fatigue syndrome.

In a June 2014 VA examination report addressing chronic fatigue syndrome, the examiner indicated review of the Veteran's electronic claims file and reported that he has not ever been diagnosed with chronic fatigue syndrome and does not currently have such diagnosis.  The examiner stated that the Veteran's reported symptoms of chronic fatigue, skin problems, headaches, sweats, joint pain, dizziness, dry mouth, severe trouble sleeping, and/or gastrointestinal problems are not part of a known chronic clinical diagnosis or diagnoses.  The examiner opined that such symptoms are non-specific symptoms with many possible potential etiologies and are not part of an undiagnosed or medically unexplained chronic multisymptom illness of unknown etiology.  She further determined that the Veteran's reported symptoms were not part of any condition, disease process, or disorder that had its onset during his active duty service or is otherwise related to service.  In reaching such determination, the examiner considered the Veteran's report of excessive sweating at the time of his separation from service as well as his lay statements regarding the incurrence of his claimed disorders and continuity of symptomatology after service but found no evidence of excessive sweating on examination.   

The Board accords great probative value to the June 2014 VA examiner's report.  In this regard, the examiner reviewed the full record, to include the Veteran's service and post-service treatment records documenting his medical history as well as the lay statements of record, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, such opinion is accorded great probative weight.  There is no medical opinion to the contrary.

The Board has considered the Veteran's statements regarding his tiredness/fatigue and contentions that such symptoms are related to his military service.  While the Veteran is competent to provide statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, he not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Veteran's assertions as to diagnosis of chronic fatigue syndrome, or lack thereof, and etiology of his claimed symptomatology have no probative value.

Therefore, based on the foregoing, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of chronic fatigue syndrome, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Furthermore, his complaints of fatigue, skin problems, headaches, sweats, joint pain, dizziness, dry mouth, severe trouble sleeping, and/or gastrointestinal problems are not part of an undiagnosed or medically unexplained chronic multisymptom illness of unknown etiology, and any such condition, disease process, or disorder did not have its onset during service and is not otherwise related to service.  Consequently, service connection for chronic fatigue syndrome is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for chronic fatigue syndrome.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Skin Disorder

In a January 2009 statement, the Veteran claimed having a yearly, severe groin rash since service in the desert, related to heavy perspiration.

A June 1999 VA treatment record shows that the Veteran complained of a 4-day rash over groin and scrotal area with itching and irritation.  Similar symptoms in the past were noted that resolved with antifungal medication.  The treating physician noted areas of maculopapular rash with mild erythema over scrotum and bilateral groin, and reported a diagnostic impression of tinea corporis.

At the March 2009 VA skin examination, the examiner reported that the Veteran had no signs of any skin disease or urticaria.  The examiner indicated that the Veteran's claims file and medical records were not available for review.  However, the examiner noted that the Veteran had a history of cold-induced urticaria and stated that the Veteran reported that while in the desert, his hands would break out in hives whenever he stuck his hands in the barrel with ice to get something to drink.  The Veteran experienced such occurrence again in Germany during winter months but did not seek medical attention because such "skin condition went away as soon as he got warm again."  The course since onset of such condition was noted as improved, and the Veteran denied any current treatment.  The examiner reported such skin condition to be resolved, noting that there were skin symptoms of itching and no systemic symptoms.  Additionally, the examiner reported no skin disease treatment in the past 12 months and not episodes of urticaria, primary cutaneous vasculitis, or erythema multiforme episodes in the past 12-month period.  There were no findings of dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disorders, psoriasis, infections of the skin, cutaneous manifestations of collagen vascular diseases, or papulosquamous disorders.

The June 2014 VA examiner who provided the chronic fatigue syndrome examination also provided a skin disease examination in June 2014.  As with the fatigue examination, the examiner review of the Veteran's electronic claims file.  The examiner noted the Veteran's history of cold-induced urticaria, which is further discussed below.  With regard to other skin conditions, the examiner noted that the Veteran claimed to have debilitating groin rashes that he now knows he must keep clean and dry to avoid getting "the fungus" and that he should not move so much to avoid sweating in the groin region.  The examiner considered the Veteran's treatment records indicating a diagnosis of tinea corporis and a January 2010 VA record showing treatment for a groin rash with the diagnostic impression of tinea and bacterial folliculitis.  The examiner also considered a February 2010 VA treatment records showing that such tinea and folliculitis were "now solved."

The June 2014 VA examiner reported that the Veteran had no current signs of a skin condition, to include within the groin region, and no rashes or urticaria.  While the examiner noted that, based on the evidence, the Veteran has had occasional acute transitory episodes of tinea cruris, such condition is not currently active, and she concluded that there was no evidence of a chronic skin disease or urticaria condition on examination.

As discussed above, the examiner determined that the Veteran's skin symptoms, which have been attributed to a known clinical diagnosis, are not part of any condition or disease process or disorder that had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  In reaching such determination, the examiner considered the Veteran's report of excessive sweating at the time of his separation from service as well as his lay statements regarding the incurrence of his claimed disorders and continuity of symptomatology after service, as well as his post-service treatment records as described above.   

The Board accords great probative value to the June 2014 VA examiner's report.  In this regard, the examiner reviewed the full record, to include the Veteran's service and post-service treatment records documenting his medical history as well as the lay statements of record, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, such report is accorded great probative weight.  There is no medical opinion to the contrary.

The Board has considered the Veteran's statements regarding his skin symptomatology and his contentions that such symptoms are related to his military service.  While the Veteran is competent to provide statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno, supra; Jandreau, supra.  As such, the Veteran's assertions as to diagnosis of a skin condition and etiology of any such condition have no probative value.

Therefore, based on the foregoing, the Board finds that a skin disorder other than cold-induced urticaria, diagnosed as occasional acute transitory episodes of tinea cruris, did not have its onset during service and is not otherwise related to service.  Consequently, service connection for such claimed disorder is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a skin disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claim - Cold-Induced Urticaria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's service-connected cold-induced urticaria has been rated as noncompensably (zero percent) disabling for the entire period on appeal, pursuant to Diagnostic Codes 7899-7118, pertaining to angioneurotic edema, which is categorized under diseases of the heart.  While VA treatment records show notes indicating history of angioneurotic edema, such notes were apparently made based on the Veteran's history of symptoms relating to his cold-induced urticaria.  Because the evidence, to include service and post-service records and statements, indicates that the Veteran's complaints pertaining to his service-connected urticaria relates to a skin disability, and not a heart disability, the Board finds that such skin disability is most appropriately rated under Diagnostic Code 7825, which specifically addresses urticaria.

In this regard, in Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  Furthermore, in Copeland v. McDonald, 27 Vet. App. 333, 338   (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  Consequently, as the Veteran is currently diagnosed with urticaria and such condition is specifically listed in the Rating Schedule, the Board finds it appropriate to evaluate such disability under Diagnostic Code 7825.  

Diagnostic Code 7825 provides a 10 percent rating for recurrent episodes occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics.  A 20 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immuno-suppressive therapy.

As discussed above, at the March 2009 VA skin examination, the examiner reported that the Veteran had no signs of any skin disease or urticaria.  The examiner indicated that the Veteran's claims file and medical records were not available for review.  However, the examiner noted that the Veteran had a history of cold-induced urticaria and stated that he reported that, while in the desert, his hands would break out in hives whenever he stuck his hands in the barrel with ice to get something to drink.  The Veteran experienced such occurrence again in Germany during winter months but did not seek medical attention because such "skin condition went away as soon as he got warm again."  The course since onset of such condition was noted as improved, and the Veteran denied any current treatment.  The examiner reported such skin condition to be resolved, noting that there were skin symptoms of itching and no systemic symptoms.  Importantly, the examiner reported no skin disease treatment in the past 12 months.

Furthermore, the June 2014 VA examiner reported that the Veteran had no current signs of a skin condition and no rashes or urticaria.  The examiner concluded that there was no evidence of a chronic skin disease or urticaria condition on examination and that the Veteran's cold-induced urticaria had resolved.  The examiner considered the Veteran's report of a "break out" if he was exposed to something cold, such as weather or cold water or wind.  The Veteran described the break-outs as "welts," and reported that he had intense itching and that he has been in cold water since his last episode in 1993 without any more episodes.  Significantly, the Veteran reported does not recall getting any "welts" since service in Germany.  No evidence, to include treatment records, indicates otherwise.

Based on physical examination and the Veteran's own account of the history of his urticaria, the examiner opined that the Veteran's service-connected cold-induced urticaria had resolved and is currently asymptomatic.  As such, the Board finds that the evidence, to include the Veteran's own report at the most recent VA examination, demonstrates that he has not had any recurrent episodes of cold-induced urticaria.  Therefore, because at least four recurrent episodes during a 12-month period are required for any compensable rating, a compensable rating for the Veteran's service-connected cold-induced urticaria must be denied.

The Board has considered whether additional staged ratings under Hart, supra, as appropriate for the Veteran's urticaria disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's cold-induced urticaria with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each is currently evaluated.  In this regard, the Veteran's current noncompensable rating contemplates his lack of symptoms.  Absent any symptomatology, there is no basis for a compensable rating on either  a schedular or extra-schedular basis.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in the instant case, the Veteran's sole service-connected disability is his cold-induced urticaria.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and absent symptomatology of his service-connected cold-induced urticaria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As the Veteran's service-connected cold-induced urticaria is asymptomatic and the June 2014 found that such had no impact on his employability, a TDIU claim has not been reasonably raised by the record or the Veteran.  Therefore, such need not be further considered.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claims for a compensable rating for cold-induced urticaria.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's increased rating claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia, is denied.

Service connection for chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for a skin disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is denied.

A compensable rating for cold-induced urticaria is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


